Case 2:18-cv-03648-SJF-SIL Document 91 Filed 06/16/20 Page 1 of 3 PageID #: 1823

                                      COUNTY OF SUFFOLK




                                             STEVE BELLONE
                                        SUFFOLK COUNTY EXECUTIVE

 DENNIS M. COHEN                                                            DEPARTMENT OF LAW
 COUNTY ATTORNEY

 June 16, 2020

 Hon. Sandra J. Feuerstein
 United States District Judge.
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York

 Re: Silva et al. v. Farrish, et al
     CV-18-3648 (SJF)(SIL)

 Dear Judge Feuerstein:

 This office represents Assistant District Attorney Jamie Greenwood and the Suffolk County
 District Attorney’s Office (County defendants) in the above referenced action. The County
 defendants respectfully submit this letter in opposition to the plaintiffs’ objections to the Report
 and Recommendation of the Hon. Steven I. Locke recommending that the County’s motion for
 summary judgment pursuant to Fed. R. Civ. P 56 be granted. (See Report and Recommendation
 Docket Entry 89, dated May 27, 2020). We respectfully request that the plaintiffs’ opposition to
 the Report and Recommendation be denied and that the Court adopt the findings of Judge Locke
 in their entirety, grant the County summary judgment and dismiss this matter with prejudiced.

 In recommending that the County’s motion be granted, Judge Lock found that ADA Greenwood
 was entitled to absolute prosecutorial immunity; that the Suffolk County District Attorney’s
 Office (SCDAO) was not and entity susceptible to suit; and that the claims against ADA
 Greenwood in her official capacity and against the SADAO should not be construed as claims
 against the County, but rather against the State. The Court also found that it’s analysis
 underlying the granting of the State’s motion for summary judgment as to the Plaintiffs’ claims
 for injunctive and declaratory relief applied equally to any possible construed claims for
 declaratory relief against the County.

 A district judge may accept, reject, or modify, in whole or in part, the findings and
 recommendations of the Magistrate Judge. See DeLuca v. Lord, 858 F.Supp. 1330, 1345
 (S.D.N.Y.1994); Walker v. Hood, 679 F.Supp. 372, 374 (S.D.N.Y.1988). As to those portions of
 a report to which no “specific written objections” are made, the Court may accept the findings
 contained therein without de novo review, as long as the factual and legal bases supporting the
 findings are not clearly erroneous. See Fed.R.Civ.P. 72(b); Thomas v. Arn, 474 U.S. 140, 149,
 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Greene v. WCI Holdings Corp., 956 F.Supp. 509, 513
 (S.D.N.Y.1997). When “a party submits a timely objection to a report and recommendation, the
Case 2:18-cv-03648-SJF-SIL Document 91 Filed 06/16/20 Page 2 of 3 PageID #: 1824

 district judge will review the parts of the report and recommendation to which the party objected
 under a de novo standard of review.” Jeffries v. Verizon, 10–CV–268 (JFB)(AKT), 2012 WL
 4344188, at * 1 (E.D.N.Y. Sept. 21, 2012); see also 28 U.S.C. § 636(b)(1)(C) (“A judge of the
 court shall make a de novo determination of those portions of the report or specified proposed
 findings or recommendations to which objection is made.”); Fed.R.Civ.P. 72(b)(3) (“The district
 judge must determine de novo any part of the magistrate judge's disposition that has been
 properly objected to. The district judge may accept, reject, or modify the recommended
 disposition; receive further evidence; or return the matter to the magistrate judge with
 instructions.”). See, Harrison v. New York WL 1413359, 1 -2 (E.D.N.Y., 2015).

 In their objections to the Report and Recommendation the plaintiffs claim that the Court failed to
 adequately consider emails exchanged between the State defendants in determining whether
 ADA Greenwood is entitled to absolute prosecutorial immunity. The plaintiffs concede that
 Greenwood was not a party to the subject emails, but argue that her mere knowledge of the
 emails somehow should defeat an application of the immunity doctrine. What the plaintiffs fail
 to recognize, but Judge Locke clearly did, is that “a prosecutor enjoys absolute immunity from a
 civil suit premised on the “initiation and pursuit of a criminal prosecution[]” and for any acts
 taken in “present[ing] . . . the [s]tate’s case at trial.” Buckley v. Fitzsimmons, 509 U.S. 259, 269,
 113 S.Ct. 2606, 2613 (1993); see also Imbler v. Pachtman, 424 U.S. 409, 430-31, 96 S.Ct. 984,
 995 (1976).” In other words, a state prosecutor enjoys absolute immunity when engaged in
 activities that are “intimately associated with the judicial phase of the criminal process.” Giraldo
 v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012).

 The plaintiffs very opposition to the Court’s Report and Recommendation notes that Greenwood
 “handed [the emails] to the defense during Silva’s trial proceedings.” (See Plaintiff’s Objections
 MOL Page 14, emphasis added). Clearly, the actions described by the plaintiffs by Greenwood
 were intimately associated with the judicial phase of the criminal process. Accordingly, she is
 entitled to absolute prosecutorial immunity, and the Report and Recommendation of Judge
 Locke should be sustained.

 Plaintiffs also object to the Court’s determination that the Suffolk County District Attorney’s
 Office (SCDAO) is not and entity susceptible to suit. Notwithstanding the Court’s clear
 recitation of the applicable law and the “uniformly recognized principle that district attorneys’
 offices in New York are not subject to suit”, the plaintiffs persist in their belief that such an
 entity should be subject to suit. While the plaintiffs claim that the Court disregarded their
 argument based upon the representation of the District Attorney’s Office that it owns intellectual
 property rights, the opposite is true. The Court indeed considered their argument, and found it
 to be wholly without merit and noted that the plaintiffs “identify no legal support for their theory
 that these characteristics have any bearing on the SCDA’s status as an “administrative arm” of
 the County.

 While the plaintiffs object to the Court’s determination that the claims against Greenwood in her
 official capacity must be construed as against the State, they fail to make any substantive
 argument in support of this objection, beyond the objections themselves. The Court need not
 consider such unsupported and perfunctory “objections” to a Report and Recommendation.
 Edwards v. Fischer, 414 F. Supp. 2d at 346-347.

 Lastly, the plaintiffs claim that the Court erred in determining that the plaintiffs’ claims for
 injunctive and declaratory relief were bared by the Younger Abstention doctrine. “Younger
Case 2:18-cv-03648-SJF-SIL Document 91 Filed 06/16/20 Page 3 of 3 PageID #: 1825

 generally requires federal courts to abstain from taking jurisdiction over federal constitutional
 claims that involve or call into question ongoing state proceedings.” Diamond "D" Const. Corp. v.
 McGowan, 282 F.3d 191, 198 (2d Cir. 2002) (citing Younger v. Harris, 401 U.S. 37, 43-44, 91 S.
 Ct. 746, 755 (1971)). Initially, it should be noted that the plaintiff raises the argument against
 Younger abstention for the first time in their objection to the Report and Recommendation.
 Judge Locke recognized this as well: “the Court notes that Plaintiffs do not raise any new
 arguments with respect to Younger abstention and Ex parte Young in opposition to the County
 Defendants’ Motion for Summary Judgment. See Pl. Opp. to County Def. Mtn., 3-16.” (See
 Footnote 25, Page 38 of Report and Recommendation). As plaintiffs failed to raise this
 argument at all in their opposition to the County’s motion for summary judgment it should not be
 considered by this Court at this stage of the proceeding.

 Moreover, the arguments set forth by the plaintiffs are simply a repeat of those made in their
 opposition to the State defendants’ motion for summary judgment and do not directly address the
 findings of Magistrate Judge Locke. Objections to a Report and Recommendation must be
 specific and clearly aimed at particular findings in the magistrate’s proposal “such that no party
 be allowed a second bite at the apple by simply re-litigating a prior argument.” Pinkney v.
 Progressive Home Health Servs., No. 06–CV–5023, 2008 WL 2811816, at *1 (S.D.N.Y. July 21,
 2008); see also Walker v. Vaughan, 216 F.Supp.2d 290, 292 (S.D.N.Y.2002); Duren v. County of
 Nassau, WL 5406443, 1 -2 (E.D.N.Y.,2013).

 A review of Judge Locke’s Report and Recommendation reveals that it contains a thorough
 analysis of the facts and is well reasoned and fully supported by the applicable law. The factual
 and legal basis of the finding of Magistrate Locke are not clearly erroneous and accordingly, the
 Court should adopt the Report and Recommendation in its entirety and grant the County’s
 motion for summary judgment.

 Respectfully submitted,

 Dennis M. Cohen
 Suffolk County Attorney

 By: /s/ Brian C. Mitchell
     Brian C. Mitchell
     Assistant County Attorney

 Scott M. Moore, Esq
 Attorney for Plaintiffs (Via ECF)
 Richard H. Yorke, Esq
 Attorney for New York State Defendants (Via ECF)
